IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,360-01


                      EX PARTE DERRICK KEITH COOKE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 0849683D IN CRIMINAL DISTRICT COURT NO. ONE
                           FROM TARRANT COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault and

sentenced to three years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Cooke v. State, No. 02-08-00027-CR (Tex. App.—Fort Worth Sept. 21, 2009) (not designated for

publication).

        Applicant contends, among other things, that trial counsel failed to object to a 1999 New

Mexico conviction for assault on a family member that elevated the assault in the present case to a
                                                                                                      2

third degree felony. According to the record, Applicant’s sentence in this case has discharged, but

his conviction was used to elevate a 2008 assault offense from Hood County to a third degree felony.

        We order that this application be filed and set for submission to determine whether Applicant

is suffering collateral consequences under Article 11.07, § 3(c) of the Code of Criminal Procedure

given the fact that even if the present assault had not been elevated to a third degree felony, as a

Class A misdemeanor, it could have elevated the assault in Applicant’s Hood County case to a third

degree felony. See generally Ex parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013). The parties

shall also brief whether trial counsel was ineffective for failing to object to the New Mexico

conviction.

        The trial court shall determine whether Applicant is indigent. If Applicant is indigent and

desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant.

TEX . CODE CRIM . PROC. art 26.04. The trial court shall send to this Court, within 60 days of the date

of this order, a supplemental transcript containing either the order appointing counsel or a statement

that Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of

this order.

Filed: February 25, 2015
Do not publish